                           Case 18-18061      Doc 77     Filed 10/30/18      Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                 In re:   Case No.: 18−18061 − WIL       Chapter: 11

Ft. Howard Development LLC
Debtor

                                                    NOTICE


PLEASE TAKE NOTICE that a hearing will be held

                          at 6500 Cherrywood Lane, Courtroom 3−C, Greenbelt, MD 20770

                          on 11/7/18 at 10:00 AM

to consider and act upon the following:

74 − Emergency Motion for Protective Order TO STAY DISCOVERY OR, IN THE ALTERNATIVE, FOR
PROTECTIVE ORDER ON NOTICES OF DEPOSITION AND REQUESTS FOR PRODUCTION OF
DOCUMENTS PROPOUNDED BY RECEIVER; SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
MOTION TO RECONSIDER AND TO DENY DAMAGES AND SANCTIONS Filed by Trinity Protection
Services, Inc., David L. Woody, Zarella Contractors, Related document(s) 55 Motion to Reconsider ORDER
DISMISSING CASE OR, IN THE ALTERNATIVE; TO VACATE BAR TO REFILING; OR, IN THE
ALTERNATIVE, TO DECLINE TO AWARD DAMAGES UPON DISMISSAL OF INVOLUNTARY
BANKRUPTCY PETITION filed by Petitioning Creditor David L. Woody, Petitioning Creditor Zarella Contractors,
Petitioning Creditor Trinity Protection Services, Inc.

75 − Response on behalf of Gray and Associates, LLC (the Receiver) Filed by Todd Michael Brooks (related
document 74 Motion for Protective Order filed by Petitioning Creditor David L. Woody, Petitioning Creditor Zarella
Contractors, Petitioning Creditor Trinity Protection Services, Inc.).

76 − Reply on behalf of Trinity Protection Services, Inc., David L. Woody, Zarella Contractors Filed by Ronald J
Drescher (related document 75 Response filed by Gray and Associates, LLC.


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 10/30/18
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Sophia Ward
                                                          301−344−0585


Form ntchrgmdb (rev. 12/2003)
